                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

CIVIL ACTION NO: 3:16-CV-00724-JHM

TODD BONDS                                                                     PLAINTIFF

V.

DANIEL OLDAKER, et al.                                                         DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion for Summary Judgment. [DN 38].

Plaintiff failed to file a response to Defendants’ Motion. Therefore, this matter is ripe for review.

For the following reasons, Defendants’ Motion for Summary Judgment is GRANTED.

                                         I.      BACKGROUND

       Plaintiff, Todd Bonds, is a former inmate at Luther Luckett Correctional Complex

(“LLCC”). According to the Complaint, on July 13, 2016, before being sent to the Restricted

Housing Unit, Mr. Bonds received a medical examination by Nurses Daniel Oldaker and Shierra

Brown. [DN 1 ¶ 10]. Mr. Bonds alleges that Nurse Brown incorrectly and maliciously recorded

false blood pressure readings to ensure he would not receive necessary medical treatment—Mr.

Bonds claims his blood pressure reached “levels of at least 225/123” and that Nurse Brown

recorded readings “such as 139/95.” [Id. ¶¶ 12–13]. In response, Mr. Bonds states that he called

for assistance and Nurse Oldaker responded. [Id. ¶¶ 13–14]. Next, Mr. Bonds alleges that Nurse

Oldaker, frustrated with the situation, referred to him by a racial epithet and told him that his blood

pressure was normal for him. [Id. ¶ 15]. Mr. Bonds states that he did not receive medical

assistance at that time, and because his blood pressure was so high, he began to vomit. [Id. ¶ 16].

       On November 16, 2016, Mr. Bonds filed a civil action against several defendants—Nurses

Daniel Oldaker, Shierra Brown, and Dawn Patterson of Correct Care Solutions, Correct Care
Solutions (“CCS”), the Kentucky Department of Corrections, LLCC, and Corrections Employee

Sergeant Shawn Carmin. [DN 1]. The Complaint was based on three specific incidents during

which Mr. Bonds came into contact with the medical staff at LLCC. After an initial screening

review pursuant to 28 U.S.C. § 1915(e)(2), the Court dismissed all of Mr. Bonds’ claims with the

exception of the Eighth and Fourteenth Amendment individual-capacity claims against Nurses

Oldaker and Brown. [DN 5]. These claims pertain to the above detailed incident that occurred on

July 13, 2016.

       The Defendants now move the Court to grant summary judgment in their favor. [DN 38].

Mr. Bonds did not respond in a timely fashion, so the Court issued an order stating that if Mr.

Bonds wished to file a response to the instant Motion for Summary Judgment, he must file a motion

for leave to file a late response and attach his proposed reply within fifteen days of the order. [DN

42]. Mr. Bonds failed to file either a motion for leave to file a late response or a response to the

pending motion.

                              II.     STANDARD OF REVIEW AND LAW

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the basis

for its motion and identifying the portion of the record that demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

satisfies this burden, the non-moving party thereafter must produce specific facts demonstrating a

genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

       Although the Court must review the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show that there is some “metaphysical



                                                 2
doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the non-moving party to

present specific facts showing that a genuine factual issue exists by “citing to particular parts of

materials in the record” or by “showing that the materials cited do not establish the absence . . . of

a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in

support of the [non-moving party’s] position will be insufficient; there must be evidence on which

the jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.

                                          III.    DISCUSSION

         A. Bonds’ Failure to Respond

         Mr. Bonds failed to respond to the motion for summary judgment. According to Federal

Rule of Civil Procedure 56(e), “a party who elects not to respond to a motion for summary

judgment risks having judgment entered against them if the court finds it appropriate to do so.”

Odom v. Pheral, No. 5:12-CV-00073, 2015 WL 474318, at *4 (W.D. Ky. Feb. 4, 2015). “Even

so, a district court may not grant summary judgment solely because the non-moving party has

failed to . . . respond to the motion within the applicable time limit.” Id. “‘[T]he Federal Rules of

Civil Procedure still require the moving party to demonstrate the absence of a disputed question

of material fact and a ground that would entitle the moving party to judgment as a matter of law.’”

Id. (quoting Miller v. Shore Financial Services, Inc., 141 Fed. App’x 417, 419 (6th Cir. 2005));

see also Smallwood v. United States, No. 10-260, 2015 WL 770363, at *2 (E.D. Ky. Feb. 23,

2015).

         However, “[i]t is standard practice that, where a non-moving party fails to respond to a

moving party’s motion, ‘the Court may accept the truth of [the movant’s] factual allegations, and

determine whether [the movant is] entitled to summary judgment’ on the basis of those accepted



                                                  3
facts.” Bailey v. Ingram, No. 5:14-CV-279, 2018 WL 6112972, at *2 (E.D. Ky. July 26, 2018),

report and recommendation adopted, 2018 WL 6112953 (E.D. Ky. Nov. 21, 2018) (quoting Sheils

v. Jordan, 841 F. Supp. 2d 727, 729 (S.D.N.Y. 2012)). “In this context, ‘the trial court no longer

has a duty to search the entire record to establish that it is bereft of a genuine issue of material

fact.’” Id. (quoting Byrd v. Brandeburg, 922 F. Supp. 60, 62 (N.D. Ohio 1996)). That being the

law, the Court accepts as true Defendants’ factual allegations. It is only left to determine whether

Defendants are entitled to summary judgment on the basis of those facts.

       B. Eighth Amendment Claim

       Mr. Bonds’ first cause of action is that Nurses Oldaker and Brown violated his Eighth

Amendment rights by maliciously failing to treat his high blood pressure. [DN 1 ¶¶ 12–16, 26–

29]. The Eighth Amendment protects prisoners from the “unnecessary and wanton infliction of

pain.” U.S. Const. amend. VIII. An Eighth Amendment claim requires a plaintiff to prove two

distinct components—one objective and one subjective. First, the alleged deprivation must be,

objectively, “sufficiently serious,” i.e., the “official’s act or omission must result in the denial of

the minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(citations and internal quotation marks omitted). Second, the official must have been deliberately

indifferent to the inmate's health or safety. Id.

       High blood pressure can be a “sufficiently serious” medical need for purposes of a

deliberate indifference claim. See Hensley v. Dugger, No. 2:13-CV-76-JRG-DHI, 2014 WL

6982397, at *4 (E.D. Tenn. Dec. 10, 2014) (“A prisoner's heart problems, high blood pressure,

usage of a C-pap machine (presumably used to treat a breathing disorder such as sleep apnea), and

bowel obstruction constitute serious medical needs.”).




                                                    4
       The second and subjective component of the Farmer test is met “where a plaintiff

demonstrates that prison officials acted with ‘deliberate indifference’ to a serious medical need,”

which “is the equivalent of ‘recklessly disregarding that risk.’” McCarthy v. Place, 313 Fed.

App’x 810, 814 (6th Cir. 2008) (quoting Farmer, 511 U.S. at 836). In other words, “[s]atisfying

the objective component ensures that the alleged deprivation is sufficiently severe, while satisfying

the subjective component ‘ensures that the defendant prison official acted with a sufficiently

culpable state of mind.’” Quigley v. Thai, 707 F.3d 675, 681 (6th Cir. 2013) (quoting Smith v.

Carpenter, 316 F.3d 178, 183-84 (2d Cir. 2003)).

       Mr. Bonds’ medical and disciplinary records lack any evidence that he suffered from a

serious risk of harm of which Nurses Oldaker and Brown were subjectively aware—the hallmark

of a deliberate indifference claim. According to Sixth Circuit case law, “where a ‘deliberate

indifference claim is based on a prison’s failure to treat a condition adequately’ or on ‘a

determination by medical personnel that medical treatment was unnecessary,’ a plaintiff must

‘place verifying medical evidence in the record to establish the detrimental effect of the delay in

treatment.’” Dulak v. Corizon Inc., No. 14-10193, 2015 WL 13741599, at *4 (E.D. Mich. July 10,

2015) (quoting Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 897–98 (6th Cir. 2004); see also

Browder v. Ankrom, No. 4:05-CV-P9-M, 2006 WL 2051631, at *7 (W.D. Ky. July 20, 2006). A

disciplinary record filed by Nurse Oldaker and submitted to the Court details that Mr. Bonds

frequently had high blood pressure readings. Nurse Oldaker stated that Mr. Bonds “require[ed] no

further medical attention at [the] time” despite the blood pressure readings. [DN 38-2 at 4]. The

Court will not second-guess the judgment of the medical professionals who attended to Mr. Bonds

and determined he did not require additional medical attention. See Westlake v. Lucas, 537 F.2d

857, 860 n.5 (6th Cir. 1976) (“Where a prisoner has received some medical attention and the



                                                 5
dispute is over the adequacy of the treatment, federal courts are generally reluctant to second guess

medical judgments . . . .”).

       A single disagreement over appropriate medical treatment between an inmate and prison

medical staff alone cannot give rise to a claim for deliberate indifference. Hudson v. Grider, No.

3:18-CV-269, 2019 WL 252534, at *2 (W.D. Ky. Jan. 17, 2019) (citing Durham v. Nu’Man, 97

F.3d 862, 869 (6th Cir. 1996)). Instead, to defeat the movant’s Motion for Summary Judgment as

to this claim, Mr. Bonds needed to submit verified medical evidence showing the detrimental effect

he suffered because of the determination that his blood pressure did not warrant immediate medical

treatment. See Dulak, 2015 WL 13741599, at *4. Mr. Bonds’ failed to submit any such evidence,

and that failure is fatal to his Eighth Amendment claim. Nurses Oldaker and Brown are entitled

to judgment as a matter of law. Accordingly, the Motion for Summary Judgment as to Mr. Bonds’

Eighth Amendment Claim is GRANTED.

       C. Fourteenth Amendment Claim

       Mr. Bonds’ second cause of action is a claim for violation of his Fourteenth Amendment

rights. [DN 1 ¶¶ 30–33]. Specifically, he claims he received different medical treatment based on

his race. The Equal Protection Clause prohibits a state from denying to “any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. “Fundamentally, the

Clause protects against invidious discrimination among similarly-situated individuals or

implicating fundamental rights.” Scarbrough v. Morgan County Bd. Of Educ., 470 F.3d 250, 260

(6th Cir. 2006). To establish such race-based discrimination, Mr. Bonds must prove that the

alleged discrimination resulted in adverse treatment that differed from similarly situated

individuals. City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985); Plyler v. Doe,

457 U.S. 202, 216 (1982).



                                                 6
       The “threshold element of an equal protection claim is disparate treatment.” Mann v.

Tabeling, No. 14-CV-12762, 2015 WL 71848, at *2 (E.D. Mich. Jan. 6, 2015) (quoting

Scarbrough, 470 F.3d at 260).        This is where Mr. Bonds’ claim fails.         Accordingly, it is

unnecessary to apply the strict scrutiny analysis warranted by race-based Fourteenth Amendment

challenges.

       Mr. Bonds claims that Nurse Oldaker said a racial epithet to him during treatment of his

high blood pressure. Mr. Bonds produced no evidence to suppport that allegation. However,

Nurse Oldaker submitted an affidavit stating that he never “utter[ed] a racial epithet, either directed

towards Mr. Bonds or otherwise.” [DN 38-4 ¶ 6]. Even so, “[t]he use of a racial epithet by itself

is not an actionable violation of the Equal Protection Clause.” King v. City of Eastpointe, 86 Fed.

App’x 790, 814 (6th Cir. 2007) (citing Owens v. Johnson, No. 99-2094, 2000 WL 876766, at *2

(6th Cir. June 23, 2000)). Instead, “[t]he use of racially discriminatory language can provide some

evidence of a discriminatory purpose when that language is coupled with some additional

harassment or constitutional violation.” Id. Mr. Bonds does not even allege additional harassment,

let alone provide evidence to that effect.

       Mr. Bonds failed to produce evidence that either nurse provided disparate treatment to him

as compared to similarly situated inmates based on race. Taking into consideration the medical

records and disciplinary reports submitted by Nurses Oldaker and Brown, the Court accepts as true

that Mr. Bonds’ blood pressure on July 13, 2016, was high but in a normal range for him and that

he required no further medical attention at the time. [DN 38-2 at 4; DN 40 at 5]. In view of the

evidence before the court—the disciplinary and medical records submitted by Nurses Oldaker and

Brown, Nurse Oldaker’s affidavit, the lack of contradictory evidence, and the absence of a clear

allegation as to disparate treatment—summary judgment is appropriate. Accordingly, the Motion



                                                  7
for Summary Judgment as to Mr. Bonds’ claim for race-based discrimination in violation of the

Fourteenth Amendment is GRANTED.

                                      IV.    CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motion for

Summary Judgment [DN 38] is GRANTED.




                                                                         March 1, 2019




cc: counsel of record




                                             8
